 

AO 245D (CASD Rey, 1/19) Judgment in a Criminal Case for Revocations | iS ie f= RY

 

 
 
  

UNITED STATES DISTRICT COURT = 8ET 15 2019

SOUTHERN DISTRICT OF CALIFORNIA CLERK, U.8. figrRcT COURT

 

 

 

SOUTHERN DHETRIGT GF SALIFOPNTA
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASH Tyla ee
(For Revocation of Probation or Supervised Relea$e) ~~
Vv. (For Offenses Committed On or After November 1, 1987)
JOAQUIN SOLORIO-TORRES (1) Case Number: 19CR7140-CAB
JOSE C. ROJO
Defendant's Attorney
REGISTRATION NO. 75059298
| -
THE DEFENDANT:

C) admitted guilt to violation of allegation(s) No.

 

after conviction in related case

was found guilty in violation of allegation(s) No. 1 no 19CR2129-CAB.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
1 nvl, Committed a federal, state or local offense

 

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984,

IT [S ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

October JI. 9)

Date of Jk Sentence

HON. Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE

 
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: JOAQUIN SOLORIO-TORRES (1) Judgment - Page 2 of 2
CASE NUMBER: 19CR7140-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:

FOUR (4) MONTHS CONCURRENT AND TWO (2) MONTHS CONSECUTIVE FOR A TOTAL OF TWO (2)
MONTHS TO RELATED CASE NO. 19CR2129-CAB.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
CL) at A.M, on

 

 

Ol as notified by the United States Marshal.

 

q The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

O)_ onor before
LJ as notified by the United States Marshal.
Ll as notified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as follows:

Defendant delivered on to

at , with a certified copy of this judgment.

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL
i

19CR7140-CAB
